Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Dextroit (GB 32487733A) teaches 
A method of power management in a hybrid vehicle comprising an engine, a motor-generator, an aftertreatment system operatively coupled to the engine, a battery operatively coupled to the motor-generator, and a control system, the method comprising: 
obtaining, by the control system, battery temperature and catalyst temperature; 
determining, by the control system, (a) whether the battery temperature is within an optimal battery temperature range and (b) whether the catalyst temperature Is within an optimal catalyst temperature range; 
however the prior art of record fails to show or adequately teach
incrementally changing, by the control system, a power split ratio (PSR) that defines a ratio of a driver demand power that is to be provided by the motor-generator based on the determination of (a) and (b); and 
controlling, by the control system, the engine and the motor-generator based on the determined PSR.
Furthermore the prior art of record fails to show or adequately teach
determine a rate of change of a state of charge (SOC) of the battery: 
determine a power split ratio (PSR) based on the determination of the battery temperature, catalyst temperature, the rate of change of these temperatures, and a-the rate of change of the SOC of the battery; and 
control the engine and the motor-generator based on the determined PSR.
Furthermore the prior art of record fails to show or adequately teach
determining, by the control system, a power split ratio (PSR) based on the determination of (a) and (b); 
decreasing, by the control system, the PSR in response to the control system determination that the catalyst temperature is lower than the optimal catalyst temperature range and based on a rate at which the battery temperature or the catalyst temperatures changes: and 
controlling, by the control system, the engine and the motor-generator based on the determined PSR.

determining, by the control system, a power split ratio (PSR) based on the determination of (a) and (b);
 setting, by the control system, the PSR at 1 in response to determining that the vehicle is in or approaching the lower-emission zone: and 
controlling, by the control system, the engine and the motor-generator based on the determined PSR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747